                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                              3:18-cr-327-MOC-DCK-1

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                             ORDER
JERRY MIKEL HOLLOMAN,                  )
                                       )
                  Defendant.           )
_______________________________________)

       THIS MATTER is before the Court on defendant’s pro se Motion for Certificate of

Appealability, filed pursuant to Rule 22(b)(1) of the Federal Rules of Appellate Procedure (Doc.

No. 53). Rule 22(b)(1) provides, in relevant part:

       [I]n a 28 U.S.C. § 2255 proceeding, the applicant cannot take an appeal unless a
       circuit justice or a circuit or district judge issues a certificate of appealability
       under 28 U.S.C. § 2253(c). If an applicant files a notice of appeal, the district
       clerk must send to the court of appeals the certificate (if any) and the statement
       described in Rule 11(a) of the Rules Governing Proceedings Under 28 U.S.C. §
       2254 or § 2255 (if any) ... If the district judge has denied the certificate, the
       applicant may request a circuit judge to issue it.

FED. R. APP. P. 22(b)(1). Here, Defendant is not appealing the denial of a Section 2255 petition.

Instead, he has appealed this Court’s denial of his motion for denial of his motion for

reconsideration on the Court’s denial of his motion for compassionate release, filed under 18

U.S.C. § 3582(c)(1)(A). Rule 22(b)(1) simply does not apply. Furthermore, Defendant has

already filed a Notice of Appeal of the denial of his motion for reconsideration on the Court’s

denial of his motion for compassionate release, and that appeal has been docketed with the

Fourth Circuit Court of Appeals.

       THEREFORE, Defendant’s Motion pro se Motion for Certificate of Appealability, (Doc.

No. 53), is DENIED.




      Case 3:18-cr-00327-MOC-DCK Document 54 Filed 08/26/21 Page 1 of 2
                            Signed: August 26, 2021




Case 3:18-cr-00327-MOC-DCK Document 54 Filed 08/26/21 Page 2 of 2
